Citation Nr: 0711621	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-13 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Terrel D. Fowler, Attorney


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service personnel records show he served in 
Vietnam from July 31, 1966 to July 31, 1967 and was assigned 
to the "335th Trans Co (Acft DS)" (335th Transportation 
Company).  His military occupational specialty was helicopter 
repairman.  

In his October 2003 stressor statement, the veteran alleged 
that he received a bullet wound to the head in Vietnam, but 
acknowledged that he did not report it.  Additionally, he 
contended that a close friend was killed, but was unable to 
recall his name.  These purported stressors are by their very 
nature unverifiable.  

The veteran did, however, maintain that his unit was 
subjected to weekly rocket/mortar attacks.  [Although he 
alleged that the attacks took place between March and July 
1966, the Board notes that the veteran was not stationed in 
Vietnam until July 31, 1966.  As such, the Board believes 
that the veteran probably meant March to July 1967.]

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.

During his January 2007 hearing, the veteran reported being 
treated by psychiatrists at the Jennings VA outpatient clinic 
(OPC) in Jennings, Louisiana and the Alexandria VA Medical 
Center (VAMC) in Pineville, Louisiana.  Any available medical 
records should be obtained.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Obtain all treatment records 
pertaining to the veteran from the 
Jennings OPC and the Alexandria VAMC 
since May 2005, the date of the most 
recent VA treatment record in the 
claims file.  

2.  Obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for 335th 
Transportation Company for the period 
March to July 1967.  [This is an 
attempt to confirm the alleged enemy 
fire.]  Complete any and all follow-up 
actions necessary as directed by the 
National Personnel Records Center or 
service department.

3.  Prepare a letter asking the JSRRC 
to provide any available information 
that might corroborate the veteran's 
claimed stressor in service.  In 
particular, any reports documenting 
that his unit (335th Transportation 
Company) was exposed to shelling or 
mortar attacks in Vietnam during the 
period March to July 1967.  The RO 
should include copies of 
personnel records showing the veteran's 
service dates, duties, and units of 
assignment, etc.

4.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to 
military service, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  The examiner 
should indicate whether the veteran 
satisfies the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed PTSD is a result of the 
established stressors in service.  
(Note: only the stressors that 
are independently verified can serve as 
grounds for the diagnosis of PTSD).

5.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




